          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION

LISA BRADLEY, Individually and on Behalf
of All Others Similarly Situated                        PLAINTIFF

v.                      No. 3:18-cv-29-DPM

CRITTENDEN COUNTY, ARKANSAS                          DEFENDANT

                             ORDER
     Bradley’s motion to reconsider, № 55, is granted. The Court
regrets its error. The opt-in period will close on 11 February 2019.
Order, № 51 at 3, amended.
     So Ordered.
                                    _________________________
                                    D.P. Marshall Jr.
                                    United States District Judge

                                    28 November 2018
